Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21-25, 27-28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0044296 to Harada.
It is noted that claims 17-19, 21-25, 27-28, and 30-31 claim a polyisocyanurate plastic, all elected claims are recited in the product-by-process format by use of the language, “A polyisocyanurate plastic obtainable by…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
As to claims 17, 21-25, 27-28, 30, Harada discloses a polyisocyanurate plastic material (0107) wherein an oligomeric hexamethylene diisocyanate (100% aliphatic) comprising isocyanurate groups and having a functionality of 3.3 and an NCO content of 23.2% (Synthesis Examples 1-12) by weight is trimerized to a disappearance rate of greater than 90% (starting NCO content is less than 10% by weight) (Table 1).  Harada discloses wherein the starting oligomeric polyisocyanate has unreacted HDI removed to preferably a content of less than 1% by mass (0090).
As to claim 18, Harada discloses oligomeric polyisocyanates containing a 100/0 ratio of isocyanurate/allophanate (M-12, Synthesis Example 12).
As to claim 19, Harada discloses mixtures of oligomeric starting polyisocyanates that contain isocyanurate groups and uretdione groups (0072, 0079).
As to claim 31, Harada discloses coating films comprising the polyisocyanurate plastic (0049).

Double Patenting
	Applicants’ request for abeyance is acknowledged to the extent that applicants’ lack of response to the cited rejection will not be treated as non-responsive.  However, since the rejection is still proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19, 21-25, 27-28, and 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

***U.S. Patent Pub. No. 2017/0121225 (commonly owned and cited by applicants) cannot be used in a rejection because the applicants filed a foreign priority application data that is before the effective filing date of the reference in the parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763